DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
	The amendments of claims 1 and 14, and cancellation of claim 17 are acknowledged.

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 12/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 12-14, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 14 recite the “cushion layer comprising one surface contacting the base layer, and another surface opposite to the one surface, and that has concave and 
	For sake of further examination either surface or both surfaces of the cushion layer will be examined as having the concave and convex portions.
	Claims 2-9, 12-13, 16, and 20 are rejected as being dependent upon indefinite claims 1 or 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0065326) in view of Bocko et al. (US 2006/0207967), in view of Loy et al. (US 2014/0065389) and further in view of Nashiki et al. (US 2007/0091074).
	Regarding claim 1, Lee discloses a flexible display 100 comprising a cover window (20; instant flexible window member), touch panel (30), and display panel (10; instant electronic panel) configured to be folded along a folding axis extending in one direction (Fig. 2 or 4) and including an active area and a non-active area (40) around the active area (Fig. 1). Lee discloses the bottom surface of the display panel (10) including a flexible substrate (11; instant protective member) (Fig. 10 and 0059).

    PNG
    media_image1.png
    501
    458
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    436
    448
    media_image2.png
    Greyscale

	Lee does not disclose the flexible substrate comprising a base layer and cushion layer contacting a bottom surface of the base layer and having a porous structure. And a first adhesive member coupling the electronic panel to the protective member.

	Regarding the protective member, Bocko, in the analogous field of flexible electronic devices (0003), discloses a substrate (10) including a display substrate (20) and support substrate (30; i.e., cushion layer) formed of porous material (0043). The display substrate being treated by applying a negative pressure to hold the support substrate and display substrate together (0053). Bocko teaches that the display substrate is bonded directly to the support substrate, without an intervening adhesive member (0054). The porosity of the surfaces of the support substrate having concave and convex portions (0050 and Fig. 8-9).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious of the flexible substrate of Lee to be directly bonded to a porous support substrate having surfaces that have concave and convex portions, and to be treated to remain coupled with the porous support layer by applying a negative pressure, as taught by Bocko, to reduce de-bonding stresses (0043) and distribute support across the flexible substrate (0051) and to hold the flexible substrate and porous substrate together (0053).
	Given Bocko teaches the substrate being flexible (0040), in the product of Lee in view of Bocko, within the active area of the display, a portion of the base layer and a 
	Regarding the lower protective member, Loy, in the analogous field of flexible electronic devices (0003), discloses a substrate in which the electronic device layer 910 is bound to a flexible substrate layer (820; lower protective member) which is adhesively bound to a carrier layer 810 adhesively bound to a second flexible substrate (830) (Fig. 8 and 9; 0190-0110). The first flexible substrate including a polymeric material (0105).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the foldable device of Lee to include a first flexible substrate layer (i.e., lower protective member) comprising a polymer material adhesively bound to further substrate layers (i.e., the substrate comprising a base and cushion layer of Lee in view of Bocko), as taught by Loy, to achieve a substrate surface which maintains flexibility but can be processed with standard toolsets (0005).
	Regarding the second adhesive member, Nashiki, in the analogous field of electronic display devices, discloses use of an adhesive between a base film and display substrate (0027). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the device of Lee to include an adhesive layer coupling the display panel (including the bottom surface of the insulation layer) and lower protective member, as taught by Nashiki, in order to increase durability of the device (0027).
Regarding claim 5, Loy discloses a first adhesive layer contacting the bottom surface of the first substrate layer (0104). In the structure of Lee in view of Loy, this would contact a top surface of the base layer (0059).
	Regarding claim 6, Loy discloses the adhesive being a pressure sensitive adhesive (0048).
	Regarding claim 9, Lee discloses an insulating layer (85) as part of the display panel and driving thin film transistor (60) formed on the insulating layer (Fig. 10). The driving circuits being activated by an external electrical signal (0063). The electronic panel comprising a display element for displaying an image (organic-light-emitting element layers 91-93) and sensing element for sensing an external input applied to the electronic panel (tough panel 30) (Fig. 2 and 10 and 0058-064).
	Regarding claim 12, Lee discloses the window member and display panel being foldable along the bending axis (Fig. 2). While the references do not expressly disclose the adhesive member being foldable along the folding axis, given the adhesive spans the length of the base and panel surface, a person of ordinary skill would find it obvious for the adhesive to be foldable along a folding axis.
	Regarding claim 14, Lee discloses a flexible display 100 comprising a cover window (20; instant flexible window member), touch panel (30) and display panel (10) the touch panel and display panel analogous to the claimed electronic panel and configured to be folded along a folding axis extending in one direction (Fig. 2 or 4) and including an active area and a non-active area (40) around the active area (Fig. 1). Lee discloses the bottom surface of the display panel (10) including a flexible substrate (11; instant protective member) (Fig. 10 and 0059).

    PNG
    media_image1.png
    501
    458
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    436
    448
    media_image2.png
    Greyscale


	Further, while Lee teaches an insulating layer (85), Lee does not teach a lower protective member between the insulating substrate and first adhesive member and comprising a polymer material and a second adhesive member contacting a bottom surface of the insulating substrate and a top surface of the lower protective member to couple the insulating substrate to the lower protective member, with the first adhesive member contacting a bottom surface of the lower protective member.
	Regarding the protective member, Bocko, in the analogous field of flexible electronic devices (0003), discloses a substrate (10) including a display substrate (20) and support substrate (30) formed of porous material (0043). The display substrate being treated by applying a negative pressure to hold the support substrate and display substrate together without an intervening adhesive (0053). Bocko teaches that the display substrate is bonded directly to the support substrate, without an intervening adhesive member (0054). The porosity of the surfaces of the support substrate having concave and convex portions (0050 and Fig. 8-9).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious of the flexible substrate of Lee to be directly bonded to a porous support substrate having surfaces that have concave and convex portions, and to be treated to remain coupled with the porous support layer by applying a negative pressure, as taught by Bocko, to reduce de-bonding stresses (0043) and 
	Given Bocko teaches the substrate being flexible (0040), in the product of Lee in view of Bocko, within the active area of the display, a portion of the base layer and a portion of the cushion layer overlapping the active area would be configured to be folded along the folding axis. Moreover, the porous support would be physically coupled to the bottom surface of the flexible substrate.
	Regarding the lower protective member, Loy, in the analogous field of flexible electronic devices (0003), discloses a substrate in which the electronic device layer 910 is bound to a flexible substrate layer (820; lower protective member) which is adhesively bound to a carrier layer 810 adhesively bound to a second flexible substrate (830) (Fig. 8 and 9; 0190-0110. The first flexible substrate including a polymeric material (0105).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the foldable device of Lee to include a first flexible substrate layer (i.e., lower protective member) comprising a polymer material adhesively bound to further substrate layers (i.e., the substrate comprising a base and cushion layer of Lee in view of Bocko), as taught by Loy, to achieve a substrate surface which maintains flexibility but can be processed with standard toolsets (0005).
	Regarding the second adhesive member, Nashiki, in the analogous field of electronic display devices, discloses use of an adhesive between a base film and display substrate (0027). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the device of Lee to include an adhesive layer 
	Regarding claim 20, Nashiki discloses an adhesive layer in contact with the electronic panel and which is a pressure-sensitive adhesive (0027).

Claims 2, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bocko in view of Nashiki in view of Loy as applied to claim 1 above, and further in view of Lee (US 9,287,329) herein after Lee ‘329.
	Regarding claim 2, Lee discloses the limitations of claim 1 as discussed above. Modified Lee does not disclose a suitable material for the substrate layer.
	Lee ‘329, in the analogous field of flexible display devices, discloses a flexible support layer formed of polyimide, polyethylene naphthalate, polyethylene terephthalate or a combination (column 8, lines 35-40). 
	A person of ordinary skill before the effective filing date of the claimed invention would have found it obvious for the flexible substrate of Lee to be formed of polyimide, polyethylene naphthalate, or polyethylene terephthalate as taught by Lee ‘329, as these compositions are suitable for forming a substrate which is flexible but also rigid and/or rugged (column 8, lines 17-30).
	Regarding claim 8, Lee does not disclose the flexible substrate further including a light-shielding layer.
	Lee ‘329 discloses a base substrate including a light blocking material layer (column 9, lines 25-45).

	Given the light blocking layer is formed on the top surface of the flexible substrate, the adhesive member will contact a top surface of the light blocking layer in the product of modified Lee.
	Regarding claim 13, while Lee teaches a foldable display device that may be unfolded and folded, Lee does not expressly teach the device being operable in a first mode in which the device is folded such that the window member is closer to the folding axis than the protective member or a second mode in which the device is folded such that the protective member is closer to the folding axis than the window member.
	Lee ‘329 discloses a flexible display device which can be folded in a first mode in which the window member is closer to the folding axis than the protective member and in a second mode in which the protective member is closer to the folding axis than the window member (column 5, line 60 through column 6, line 5).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the device of Lee to have a first and second mode as taught by Lee ‘329, to provide the foldable display with a double-sided display (column 6, lines 1-5).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bocko in view of Loy in view of Nashiki as applied to claim 1 above, and further in view of Rogers et al. (US 2010/0002402).
	Regarding claim 3, modified Lee discloses the limitations of claim 1 as discussed above. Modified Lee does not disclose a roughness of the bottom surface of the base layer being greater than a roughness of a top surface of the base layer.
	Rogers, in the analogous field of foldable electronic devices (0004), discloses an isolation layer formed on the bottom of a receiving substrate. The receiving substrate having a surface texture to increase contact area between the isolation layer and the receiving substrate (0046).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the bottom surface of the base layer of modified Lee to have a roughness greater than a roughness of the top surface, as taught by Rogers, in order to increase adhesion between the layers in situations where mechanical strain and stresses are relatively high (0046).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bocko in view of Loy in view of Nashiki as applied to claim 1 above, and further in view of Yamazaki et al. (US 2011/0244652).
	Regarding claim 4, modified Lee discloses the limitations of claims 1 or 14 as discussed above. Modified Lee is silent regarding the bottom surface of the base layer being more hydrophilic than a top surface of the base layer.

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the bottom surface of the base layer of modified Lee to be treated to increase the number of hydrophilic groups (i.e., make the surface more hydrophilic), as taught by Yamazaki, to increase the bond strength between the layers (0051).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bocko in view of Loy in view of Nashiki as applied to claims 1 or 15 above, and further in view of Teng et al. (US 2015/0044401).
	Regarding claims 7 or 16, modified Lee discloses the limitations of claims 1 or 14 as discussed above. While Bocko teaches the porous support substrate can be made of a wide range of materials including organics, inorganics, or composites (0048), Bocko does not disclose the support layer comprising a synthetic resin foam.
	Teng, in the analogous field of display devices, discloses a cushion layer comprising a polyurethane foam (0012). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the porous support of modified Lee to comprise polyurethane foam, as taught by Teng, to achieve a device with low cost, high stiffness, and lower weight (0006).

Response to Arguments
Applicant’s arguments filed 12/22/2021 have been fully considered but they are not persuasive. Applicant argues Bocko failed to teach or suggest a cushion layer having concave and convex portion as claimed in amended claims 1 and 14.
	The examiner respectfully disagrees. Bocko teaches that the support substrate can have a wide range of pore sizes and porosity levels including a micro-porous structure as seen in Fig. 8-9 (0050). From Fig. 8-9, it can be seen that the micro-porous structure of the support structure has concave and convex portions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781